DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Saber et al. (WO 2018081837, cited IDS).
Saber discloses kits for vascular embolization and implantation comprising compositions deliverable from dual compartment syringe/catheter which reacted at the target site of a vessel forming a seal within 20 minutes, the two component compositions comprised vinyl end blocked polydimethyl siloxane (PDMS) polymer, rd ¶-page 3 2nd ¶, page 5 last ¶, page 6 last ¶, page 7 2nd 3rd ¶, page 8 last ¶, page 13 2nd ¶, page 14 1st ¶, page 36 2nd ¶, table 1, table 11 and claims. Regarding the functional limitations on viscosity and anneal time, since the composition of Saber is within the claimed scope it follows that any properties realized will necessarily be the same. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. 
	Claim(s) 1-16,19-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yu et al. (US 2013/0078209).
	Yu discloses in-situ crosslinking compositions which can be contained in two compartments deliverable by syringe for treating dermological disorders including skin cancer by applying the composition after laser surgery (considered to read on delivering into patient body), the composition comprises a hydride functionalized polysiloxane which reacts with mixtures of high and low viscosity organopolysiloxanes including vinyl, hydroxyl, alkoxy and silanol terminated polysiloxanes, reinforcing constituents including silica and zinc oxide (reading on radiopaque agent) and a catalyst. See entire disclosure, especially abstract, [0022], [0096]-[0102],[0104]-[0107],[0152], 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES W ROGERS/Primary Examiner, Art Unit 1618